Title: To Benjamin Franklin from Maxwell Garthshore, 29 January 1783
From: Garthshore, Maxwell
To: Franklin, Benjamin


Hotel de Tours Rue Paon 29 Jan: 1783
Dr. Garthshore returns His respl. Compts. & Thanks to Dr. Franklin, it is with infinite regret He finds Himself oblidged to leave Paris this day, where He has only staid a very few & without having it once in His power to wait on Dr. Franklin but that single time on His return from Versailles, which He was conscious was an improper Hour, but was owing to His Coachm’s. getting drunk & misleading Him for two Hours— Dr. Garthshore would have been happy to have seen & conversed with Dr. Franklin of their old Friends in England, but want of Time deprives Him of almost every Thing He wish’d to see, & to know here.— The widow Pollhill desires to join Him in respl. Comps. & Thanks for His oblidging attention on their passage thro’ Paris.—
 
Addressed: A Son Excellence / Benjamin Franklyn / Ecuyer / Passy.
Notation: Dr. Garthshore Paris 29 Jany 1783
